Action to recover damages for the wrongful death of plaintiff’s intestate, and for personal injuries suffered by him. Order striking out the second, third and fourth defenses in the answer affirmed, with $10 costs and disbursements. The second and third defenses are clearly insufficient under settled authority. (Leonard v. Columbia’ Steam Navigation Co., 84 N. Y. 48; Wilcoff v. Hirschel, 258 N. Y. 28; O’Brien v. Thellusson, 180 Mise. 189; Jongebloed v. Erie 5. B. Co., 266 App. Div." 960.) The fourth defense is insufficient. The decedent was a resident of Queens County when these transitory causes of action arose. The place where the causes of action arose (Jersey City) is not remote and, therefore, the prosecution of the action in New York does not constitute an undue burden upon interstate commerce; hence the court has jurisdiction. (Int. Milling Co. v. Columbia Co., 292 U. S. 511.) The case of Matter of Baltimore Mail S. S. Go. v. Fawcett (269 N. Y. 379) is not to the contrary and is distinguishable. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur,